Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The current invention is directed to a positive azimuth towing guidance method for road rescue equipment based on license plate corner features, comprising the following steps: 5(1) collecting an image of an operation area behind a wrecker and preprocessing the image; (2) performing corner detection and preference on the preprocessed image; (3) clustering preferred corners; (4) locating a license plate according to the preferred corners and getting a license plate center; and 10(5) performing towing guidance according to the license plate center.

The closest reference Wang et al. discloses a back-up assistance method to assist vehicle back-up with rear camera to align with trailer. However, it fails to teach wherein (1) collecting an image of an operation area behind a wrecker and preprocessing the image; (2) performing corner detection and preference on the preprocessed image; (3) clustering preferred corners; (4) locating a license plate according to the preferred corners and getting a license plate center; and 10(5) performing towing guidance according to the license plate center.

The prior art of the record fails to teach a positive azimuth towing guidance method for road rescue equipment based on license plate corner features, comprising the following steps: 5(1) collecting an image of an operation area behind a wrecker and preprocessing the image; (2) performing corner detection and preference on the preprocessed image; (3) clustering preferred corners; (4) locating a license plate according to the preferred corners and getting a license plate center; and 10(5) performing towing guidance according to the license plate center.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/QIAN YANG/Primary Examiner, Art Unit 2668